The opinion of the court was delivered by
Bermudez, C. J.
The attorney for absent heirs opposes the account presented by the administratrix, a daughter of the deceased, wherein she placed herself as a creditor for 85600 for rent and board.
We do not consider that the opposition really denies the facts giving rise to the claim, but View it as a denial of liability on the part of the succession, particularly as the same is barred by prescription.
7 R 468; 18 An. 161; 15 An. 332.
The facts, that Mrs. Newton occupied premises belonging to the administratrix, her daughter, which weie worth the monthly rent charged, *622and. that Mrs. Newton was fully provided for by her daughter, who ministered unto all her wants, are established.
The claim for rent is prescribed by three years. B. O. C. 3538; 22 An. 581, 325; 24 An. 73; that for board is prescribed by ten years.
It is not shown that Mrs. Hoffman, the daughter and administratrix, made it a business to keep boarders. R. C. C. 3534, 3544; 22 An. 316; Marcadé, Presc., 212, 213; Succession of Frye, O. B. 53, f. 107. Nemo presumitur donare.
It is, therefore, ordered and decreed that the judgment appealed from be amended so as to sustain the opposition of the attorney for absent heirs, so far only as to reduce the item of $1560 to three hundred and sixty dollars, $360; and the item of $4100 to three thousand dollars, $3000; that the account be amended accordingly, and that so amended, said judgment be affirmed with costs.